278 S.W.3d 247 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Stephen FLANIGAN, Defendant/Appellant.
No. ED 91020.
Missouri Court of Appeals, Eastern District, Division Three.
March 17, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Jamie Pamela Rasmussen, Jefferson City, MO, for Plaintiff/Respondent.
Alexandra Johnson, Saint Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Stephen Flanigan (Appellant) appeals from his judgment of conviction and sentence arguing the trial court erred in denying his request for a continuance and in sustaining the State's objection and excluding evidence offered by Appellant. We have reviewed the briefs of the parties and the record on appeal and conclude that there was no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).